department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l jul tle mts a b cc d e_p q r s legend employer employer employer employer employer statute statute statute statute plan x resolution n resolution creating proposed amendment o grate a this is in response to a ruling_request dated date as supplemented by correspondence dated january march and date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x your authorized representative has submitted the following facts and representations employer a was established as a hospital authority under statute p as a hospital authority employer a is a political_subdivision of state a employer a is the parent organization of employer b employer c employer d and employer e employer a established plan x a money purchase plan effective date employer b employer c employer d and employer e have also adopted plan x certain employees of employer a employer b employer c employer d and employer e are eligible to participate in plan x plan x serves as a social_security replacement plan for employees of employer a and its affiliates plan x has received a favorable determination_letter from the service dated date statute r of state a requires that each employee of employer a and its affiliates contribute a certain percentage of their compensation to plan x employer a proposes to amend plan x to provide that employee contributions will be picked up by and contributed to plan x to effectuate the pickup of employee contributions as provided in statute s employer a intends to adopt proposed amendment o sec_2 b of proposed amendment o provides that employee contribution shall mean the amount of employee contributions which the employer picks up within the meaning of sec_414 of the code and contributes to plan x during the plan_year under sec_4 section dollar_figure provides that each eligible_employee shall contribute to the trust fund for each plan_year an amount equal to the current fica rate multiplied by his compensation as dl9fined in section dollar_figure subject_to a maximum of dollar_figure of annual compensation while eligible to participate in plan x subject_to a maximum of ten percent for each eligible_employee employer a shall assume and pay the employee contributions required under sec_4 the intent of section dollar_figure is to provide that employer a will pick up within the meaning of code sec_414 the employee contributions required by sec_4 even though these contributions are designated as employer contributions for determining employee rights under plan x and employee remuneration for services the contributions shall be paid_by employer a in lieu of contributions by eligible employees and eligible employees will not have the option of choosing to receive the contributed amounts directly the employee contributions will be picked up beginning as of the date indicated in the second sentence of this sec_4 provided however that the effective date of any such pickup treatment designated above shall not be any date prior to the formal adoption of sec_4 as amended and that such pickup treatment will apply only to employee contributions made on or after such date based on the aforementioned facts and representations you request the following rulings the employee contributions to plan x which are picked up by employer a are excluded from the current gross_income of the eligible employees who participate in plan x the employee contributions picked up by employer a will not constitute wages from which taxes must be withheld under sec_3401 a a of the code in the taxable_year in which they are contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee coniributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 c b the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request proposed amendment o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer a will make contributions to plan x in lieu of contributions by the eligible employees in plan x under proposed amendment o eligible employees participating in plan x are not given the option to receive the contributed amounts directly in lieu of having such contributions paid_by employer a to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the ‘amounts picked up by employer a on behalf of the eligible employees who participate in plan x shall be treated as employer contributions and will not be includible in the eligible employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the eligible employees or their beneficiaries in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer a because we have determined that the picked- up amounts are to be treated as employer contributions they will not constitute wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer a will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date proposed amendment o is signed or the date the pick-up is put into effect this ruling is based on proposed amendment o as set forth in your letter dated date and the amendment to proposed amendment o submitted with your correspondence dated date and date for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset ‘against future salary increases or a combination of both these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have questions regarding this ruling you may contact sincerely yours employee_plans technical group
